EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sierra Messenger on behalf of Attorney Nicholas Schmidbauer on May 14, 2021.
The Application Claims received 11/16/2020 has been amended as follows: 

Claim 1 
In claim 1, line 4, the phrase  “a shoulder for supporting the rail thereon” is deleted and the phrase  -- a plate and two arm members extending outwardly from the plate, the plate having a plate aperture, the arm members having a surface perpendicular to the plate which defines a shoulder for supporting the rail thereon, wherein the surface of the shoulder is transverse with respect to the plate—inserted therefore.
In claim 1, lines 5 and 6, the phrase --the first and second ends having first and second apertures configured to be aligned-- has been inserted following the phrase “first and second ends”.  
In claim 1, line 7, the phrase -- to extend through the first and second apertures and through the plate aperture-- has been inserted following the phrase “a bolt configured”.  


Claims 3, 4, and 21 
Claim 3, 4, and 21 are canceled.
Reasons for Allowance
Claims 1-2, 5-17, 19-20, and 22 are allowable. 
The prior art of record fails to teach or adequately suggest a bracket and rail with the combination of characteristics specified in the independent claim.  Of particular note are the requirements for two arm members extending outwardly from the plate, arm members having a surface perpendicular to the plate which defines a shoulder, that the strap has bolt holes on the first and second ends that are aligned, and a bolt that passes through those holes and through the aperture on the plate.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Barlow whose telephone number 571-270-1158.  The examiner can normally be reached on Monday – Friday 9 am – 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..




/Adam Barlow/
Art Unit 3633

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633